Name: Commission Regulation (EEC) No 570/88 of 16 February 1988 on the sale of butter at reduced prices and the granting of aid for butter and concentrated butter for use in the manufacture of pastry products, ice-cream and other foodstuffs
 Type: Regulation
 Subject Matter: trade policy;  foodstuff;  processed agricultural produce;  cooperation policy
 Date Published: nan

 1 . 3 . 88 No L 55 / 31Official Journal of the European Communities COMMISSION REGULATION (EEC) No 570/ 88 of 16 February 1988 on the sale of butter at reduced prices and the granting of aid for butter and concentrated butter for use in the manufacture of pastry products, ice-cream and other foodstuffs THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , corresponding to these stocks cannot be disposed of in the normal way; whereas Council Regulation (EEC) No 1723 / 81 ( 9 ), as amended by Regulation (EEC) No 863 / 84 ( 1 0 ) , lays down general rules on measures intended to maintain the level of use ofmarket butter by certain classes of consumer and undertakings ; whereas , in both cases , the sale of butter from stock at reduced prices or the introduction of aids reducing market butter prices to a level comparable with that charged for butter from stock, in favour of certain Community processing firms with a view to the manufacture of pastry products , ice-cream or other foodstuffs , should help to promote the disposal and use of butter; Having regard to Council Regulation (EEC) No 804 /68 of 17 June 1968 on the common organization of the market in milk and milk products (*), as last amended by Regulation (EEC) No 3904/ 87 ( 2 ), and in particular Articles 6 (7 ), 12 (3 ) and 28 thereof, Having regard to Council Regulation (EEC) No 985 / 68 of 15 July 1968 laying down general rules for intervention on the market in butter and cream ( 3 ), as last amended by Regulation (EEC) No 222/ 88 ( 4 ), and in particular Article 7a thereof, Whereas , in order to ensure equal access to the butter for all purchasers and the fixing of the aid at a level strictly necessary , and to supervise effectively the quantities concerned, the standing invitation for tender procedure should be used; Having regard to Council Regulation (EEC) No 1677/ 85 of 11 June 1985 on monetary compensatory amounts in agriculture ( 5 ), as last amended by Regulation (EEC) No 1889 / 87 ( 6 ), and in particular Article 12 thereof, Whereas the butter , whether sold at reduced prices or qualifying for the aid , may be used for different purposes under an initial choice of formula available to the operators ; whereas the fat content may be equal to or less than 82 % , and whereas it may be used according to a number of processing methods relating to any concentration and additioil of tracers ; whereas , accordingly , the possibility of fixing different minimum prices or maximum aid amounts should be allowed, according to the options chosen; Whereas Commission Regulation (EEC) No 262 /79 ( 7 ), as last amended by Regulation (EEC) No 222/ 88 provides for the sale at reduced prices of butter from stock intended for the manufacture of pastry products , ice-cream and other foodstuffs ; whereas Commission Regulation (EEC) No 1932 / 81 ( 8 ), as last amended by Regulation (EEC) No 222 / 88 , provides , with the same aims in view , for the grant of an aid to market butter and concentrated butter; whereas both Regulations have often been amended and , to widen scope for access to them, they require a number of adjustments ; whereas if the legislation is to be clear and effective , these Regulations must be repealed and replaced by a single instrument ; Whereas the purchase of the butter or grant of the aid should be made subject to compliance with certain requirements designed to ensure that the butter is not diverted from its intended use ; whereas , apart from the verification provisions laid down under Commission Regulation (EEC) No 1687/ 76 of 30 June 1976 laying down common detailed rules for verifying the use and /or destination of products from intervention ( n ), as last amended by Regulation (EEC) No 1 65 / 88 ( 12 ), other provisions should be laid down to take account of the specific character of the disposal programme; whereas it is , in particular , in line with the purpose of the Regulation to require the successful tenderer to carry out the concentration and tracing operations , and to authorize the Whereas the butter market in the Community is encumbered by heavy stocks bought in pursuant to Article 6(1 ) of Regulation (EEC) No 804/ 68 ; whereas all the butter (*) OJ No L 148 , 28 . 6 . 1968 , p . 13 . ( 2 ) OJ No L 370 , 30 . 12 . 1987 , p . 1 . ( 3 ) OJ No L 169 , 18 . 7 . 1968 , p . 1 . {*) OJ No L 28 , 1.2 . 1988 , p . 1 . ( 5 ) OJ No L 164 , 24 . 6 . 1985 , p . 6 . ( «) OJ No L 182 , 3 . 7 . 1987, p . 1 . ( ») OJ No L 172 , 30 . 6 . 1981 , p. 14 , ( I0 ) OJ No L 90, 1 . 4 . 1984 , p. 23 . (") OJ No L 190 , 14 . 7 . 1976 , p. 1 . ( » 2 ) OJ No L 18 , 22 . 1 . 1988 , p. 40 . ( 7 ) OJ No L 41 , 16 . 2 . 1979 , p. 1 . ( 8 ) OJ No L 191 , 14 . 7 . 1981 , p. 6 . No L 55 / 32 Official Journal of the European Communities 1 . 3 . 88 HAS ADOPTED THIS REGULATION:sale by contract either of the product thus obtained or directly of the butter if it has not been concentrated and tracers have not been added ; Whereas the butter sold must normally be verified on removal from stock until incorporation in the final products specified ; whereas , to reconcile verification requirements wjth the actual circumstances in which undertakings operate , verification measures should be differentiated depending on whether tracers have been added to the butter or not , depending on the quantities used and depending on the size of user establishments ; whereas the provisions thus adopted apply to subsidized butter as well if tracers have been added to it ; Article 1 Subject to the conditions laid down hereinafter, butter bought in pursuant to Article 6 ( 1 ) of Regulation (EEC) No 804 / 68 and taken into storage before a date to be determined shall be sold and special aid shall be granted for the use of butter and concentrated butter as referred to in the second paragraph . Only the following may qualify for aid : ( a ) butter which , in the Member State of manufacture , meets the definition and grading requirements laid down in Article 1 ( 3 ) ( b ) of Regulation (EEC) No 985 / 68 and the packaging of which is marked accordingly ; ( b) concentrated butter produced from butter or cream at an establishment approved in accordance with Article 10 and meeting the specifications laid down in Annex IV . Whereas the size of the price reduction or the aid amount where such aid is paid before the butter has reached its final destination justifies the introduction of a security system , either in respect of tendering, set on a flat-rate basis , or in respect of processing, related to the level of the prices or the amount of the aids , the purpose being to ensure that the obligations incumbent upon successful tenderers are in fact complied with; whereas a number of derogations should nevertheless be made to the provisions of Commission Regulation (EEC) No 2220 / 85 of 22 July 1985 laying down common detailed rules for the application of the system of securities for agricultural products ('), as amended by Regulation (EEC) No 1181 / 87 (2 ), to allow for the specific nature of the programme; Article 2 The butter shall be sold and the aid shall be granted by means of a standing invitation to tender organized by each intervention agency . Whereas the incorporation into final products of butter sold or subsidized, whether with tracers or not , unprocessed or after processing into concentrated butter , must be carried out within the time limits set in order to ensure uniform application of the programme and effective control ; Article 3 Tenders may not be entertained unless the tenderer gives a written undertaking to incorporate , or have incorporated , the butter or concentrated butter referred to in Article 1 , exclusively and without prejudice to the intermediate products referred to in Article 9 , into the final products referred to in Article 4 , in one of the following ways : ( a ) either by adding the tracers referred to in Article 6(1 ),  after processing of the butter awarded as concentrated butter , in accordance with Article 5 , or  without further processing; (b ) or, by providing a written undertaking to use , at the establishment where incorporation into the intermediate and/or final products is effected , a minimum of 5 tonnes of butter or 4 tonnes of concentrated butter, or, by the use during a given month of the same product , a minimum quantity of 45 tonnes of butter-equivalent per year or the same quantities in intermediate products ,  after processing of the butter awarded as concentrated butter , in accordance with Article 5 , Whereas , as regards the monetary compensatory amounts fixed pursuant to Regulation (EEC) No 1677 / 85 , the value of the butter used should be taken into account ; whereas , for this purpose , application of a coefficient to the amounts paid or charged pursuant to the Commission Regulation fixing the monetary compensatory amounts should be provided for; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products , (') OJ No L 205 , 3 . 8 . 1985 , p . 5 . ( 2 ) OJ No L 113 , 30 . 4 . 1987 , p . 31 . or  without further processing. 1 . 3 . 88 Official Journal of the European Communities No L 55 / 33 TITLE I Conditions relating to the use and incorporation of the butter and concentrated butter Article 4 The final products , set out according to the formula chosen and indicated in the tender , shall be as follows: 1 . Formula A: (a ) products falling within subheadings 1905 20 , 1905 30 , 1905 90 40, 1905 90 50 , 1905 90 60 and 1905 90 90 of the combined nomenclature ; (b ) the following products , put up for retail sale : ( i ) sugar confectionery falling within subheadings 1704 90 51 , 1704 90 55 , 1704 90 61 , 1704 90 65 , 1704 90 71 , 1704 90 75 and 1704 90 99 of the combined nomenclature , ( ii ) sugar confectionery falling within subheading 1806 90 50 of the combined nomenclature , ( iii ) other food preparations containing cocoa falling within subheadings 1806 20 , 1806 31 00 , 1806 32 and 1806 90 60/70 / 90 of the combined nomenclature other than chocolate and chocolate items; (c) fillings incorporated into chocolate goods put up for retail sale falling within subheadings 1806 31 00 and 1806 90 11 / 19 / 31 of the combined nomenclature . The milkfat content by weight of the products specified in (b ) and (c) shall be not less than 3 % and not exceed ( a) in the form of: 1 . uncooked dough : ( i ) with a flour base of 51 % or more of the weight of the constituents except water , mixed with milkfat and with other ingredients such as sugar ( sucrose), eggs or egg yolk , milk powder, salt , etc. and with a milkfat content by weight which exceeds 90 % of the total fat content; ( ii ) the ingredients of which have been thoroughly kneaded and the fat emulsified so that no matter what physical treatment is applied it is impossible to separate the milkfat ; ( iii ) cut up into pieces of characteristic sizes and shapes ; ( iv) ready for baking, or other heat treatment of equivalent effect, for the direct production of goods falling within heading No 1905 of the combined nomenclature ; (v) put up in accordance with the provisions of (b ), or 2 . powder preparation : ( i ) with a 40 % or higher flour and/or starch base mixed with milk fat and with other ingredients such as sugar (sucrose ), powdered egg or powdered egg yolk , milk powder, salt, etc. and with a milkfat content by weight which exceeds 90 % of the total fat content ; ( ii ) ready for kneading, grinding , simple or multiple fermentation or cutting up to obtain a dough which , after baking or other equivalent heat treatment , directly produces products falling within heading No 1905 of the combined nomenclature ; ( iii ) put up in accordance with the provisions of (b); ( b ) satisfying the following conditions as regards the packaging of the products : ( i ) uncooked dough must be put up in units of a maximum content of 5 kg, packed in outer cartons if required ; (ii ) powder preparations must be put up in packages of a maximum content of 25 kg; ( iii ) all packages must bear, in clearly visible , legible letters the following information : 50% . 2 . Formula B : (a ) ice-cream falling within subheadings 2105 00 91 and 2105 00 99 of the combined nomenclature , containing 5 % or more by weight ofmilkfat but not more than 30 % , or (b) preparations , excluding yoghurt and yoghurt powder, for the manufacture of ice-cream, falling within subheadings 1806 20 90 , 1806 90 90 , 1901 90 90 and 2106 90 99 of the combined nomenclature , which contain 10 % or more by weight ofmilkfat but not more than 33 % , together with one or more flavourings and with emulsifiers or stabilizers , and suitable for consumption without any further treatment than the addition of water if required, any mechanical treatment necessary , and freezing. 3 . Formula C: products falling within subheadings 1901 20 00 and 1901 90 90 of the combined nomenclature: No L 55 / 34 1 . 3 . 88Official Journal of the European Communities  if the butter or the concentrated butter is to be incorporated in formula B products : the products listed in Annex II ,  if the butter or the concentrated butter , is to be incorporated in formula D products : the products listed in Annex III . 2 . Where , for example because of uneven distribution, the content of each of the abovementioned products is found to be more than 5 % but less than 20 % below the minimum quantities prescribed, only 1 ,5 % of the processing security referred to in Article 18 (2 ) shall be forfeited per percentage point below the prescribed minimum quantities . 3 . The competent body designated by the Member State concerned shall ensure that the requirements as to composition and characteristics , in particular degree of purity , of the products referred to in paragraph 1 have been complied with . 4 . The addition referred to in paragraph 1 shall be carried out:  in an establishment approved in accordance with Article 10,  within the period specified in Article 1 1 .  the date of manufacture (a code may be used),  the milkfat content by weight,  the words 'Formula C  Article 4 ( 3 ) Regulation (EEC) No 570 / 88',  where appropriate , the serial number referred to in Article 10 (4 ). However , if products as specified in ( a ) are processed in the same establishment into final products as specified in paragraph 1 (formula A), the conditions set out in ( i), ( ii ) and ( iii ) need not be observed . 4 . Formula D :  prepared or preserved meat , fish , crustaceans and molluscs falling within Chapter 16 and food preparations falling within subheadings 1902 20 10 to 1902 30 90 and 1902 40 90 and 1904 90 10 and 1 904 90 90 and 2005 80 00 of the combined nomenclature ,  sauces and preparations for soups and broths falling within subheadings 2103 10 00 , 2103 20 00 , 2103 90 10 , 2103 90 90 and 2104 10 00 of the combined nomenclature . The milkfat content by weight of these products , on the dry basis, shall be at least 5 % . Article 7 Where Article 3 ( b ) applies , incorporation into intermediate products or final products and processing of intermediate products into final products shall be effected:  in an establishment approved in accordance with Article 10 ,  within the period specified in Article 1 1 . Article 5 Where the first indent of Article 3 (a ) and the first indent of Article 3 (b ) apply, the butter awarded must be processed in its entirety into concentrated butter of a fat content of not less than 99,8 % , and must produce a minimum quantity of 100 kg of concentrated butter per :  122 ,5 kg ofbutter usedwhere the fat content of the butter sold is 82 % or more,  125,5 kg of butter usedwhere the fat content of the butter sold is less than 82 % . Article 8 If the manufacture of the concentrated butter, to which tracers have or have not been added , or the addition of the same tracers to butter and the incorporation into final products are not carried out at the same place , the concentrated butter or the butter shall be put up in sealed packages weighing not less than 10 kg net, without prejudice to any subpackaging. Packages and any subpackages shall bear , in clearly visible and legible letters an indication of the Regulation and the intended use (formula A/C or formula B or formula D ) and: (a ) in the case of concentrated butter, one or more of the following: Article 6 1 . Where Article 3 (a ) is applied and if the product is concentrated butter in the process of manufacture and in the same establishment , the following must be added , to the exclusion of any other products , and in such a way that they are evenly distributed , according to the minimum quantities prescribed:  if the butter or the concentrated butter is to be incorporated in formula A or formula C products : the products listed in Annex I ,  Mantequilla concentrada destinada exclusivamente a la incorporaciÃ ³n en uno de los productos contem ­ plados en el artÃ ­culo 4 del Reglamento (CEE ) n ° 570 / 88  Koncentreret smÃ ¸r udelukkende bestemt til forar ­ bejdning til et af de produkter , som er nÃ ¦vnt i arti ­ kel 4 i forordning (EÃF) nr . 570 / 88 1 . 3 . 88 Official Journal of the European Communities No L 55 / 35  Butterfett , ausschlieÃ lich zur Verarbeitung zu einem der in Artikel 4 der Verordnung (EWG) Nr . 570/ 88 genannten Enderzeugnisse bestimmt  Ã £Ã Ã ¼ÃÃ Ã ºÃ ½Ã Ã ¼Ã ­Ã ½Ã ¿ Ã ²Ã ¿Ã Ã Ã Ã Ã ¿ ÃÃ ¿Ã ÃÃ Ã ¿Ã ¿Ã Ã ¯Ã ¶Ã µÃ Ã ±Ã ¹ Ã ±ÃÃ ¿Ã ºÃ »Ã µÃ ¹ ­ Ã Ã Ã ¹Ã ºÃ ¬ Ã ³Ã ¹Ã ± Ã Ã ·Ã ½ Ã µÃ ½Ã Ã Ã ¼Ã ¬Ã Ã Ã Ã · Ã Ã µ Ã ­Ã ½Ã ± Ã ±ÃÃ  Ã Ã ± Ã Ã µÃ »Ã ¹Ã ºÃ ¬ ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ± ÃÃ ¿Ã Ã ±Ã ½Ã ±Ã Ã ­Ã Ã ¿Ã ½Ã Ã ±Ã ¹ Ã Ã Ã ¿ Ã ¬Ã Ã ¸Ã Ã ¿ 4 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹ ­ Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸ . 570/88  Concentrated butter for incorporation exclusively into one of the products listed in Article 4 of Regulation (EEC) No 570/ 88  Beurre concentrÃ © destinÃ © exclusivement Ã l'incorpo ­ ration dans l'un des produits finaux visÃ ©s Ã l'article 4 du rÃ ¨glement (CEE ) n ° 570/ 88  Burro concentrato destinato esclusivamente all'in ­ corporazione in uno dei prodotti di cui all'articolo 4 del regolamento (CEE ) n . 570 / 88 Article 9 1 . If the concentrated butter or the butter , to which tracers have or have not been added , is incorporated at an intermediate stage in products other than the final products and in an establishment other than that of final processing , the following conditions shall apply : ( a) in accordance with Article 10 , the establishment of intermediate processing shall or shall not be approved on the basis of an application specifying in particular the composition of the manufactured products and their butterfat content . The list of establishments of final processing and, where appropriate , the list of resellers marketing the products shall be forwarded to the competent authority together with the application for approval . These lists shall be updated in accordance with provisions laid down by the Member State concerned ; (b ) where the holder as referred to in Article 10 (2 ) (c ) is a resale establishment , the latter must undertake under the terms of the contract of sale :  to keep accounts showing, for each delivery , the name(s) and address(es) of the establishment or establishments of processing into final products and the corresponding quantities sold ,  to ensure that the provisions of Article 23 (2 ) are met ; ( c) the competent authority shall subject the establishment of intermediate processing referred to in ( a ) to the control measures provided for in Article 23 ( 2 ); (d ) as regards transport of the intermediate product , Article 8 shall apply and the package shall bear , in addition to the destination (formula A/C or formula B or formula D), one or more of the following :  Boterconcentraat uitsluitend bestemd voor verwer ­ king tot een van de in artikel 4 van Verordening (EEG) nr . 570 / 88 bedoelde produkten  Manteiga concentrada destinada exclusivamente Ã incorporaÃ §Ã £o num dos produtos finais referidos no artigo 4? do Regulamento (CEE) n? 570 / 88 . The concentrated butter may also be transported by tank or container ; in this case, the abovementioned wording shall be marked on the tank or the container in letters at least 5 cm high ; (b) in the case of butter in the unaltered state , after addition of the tracers referred to in Article 6 , one or more of the following:  Mantequilla destinada exclusivamente a la incorpo ­ raciÃ ³n en uno de los productos contemplados en el artÃ ­culo 4 del Reglamento (CEE ) n ° 570 / 88  SmÃ ¸r udelukkende bestemt til forarbejdning til et af de produkter , som er nÃ ¦vnt i artikel 4 i forordning (EÃF) nr . 570 / 88  Producto intermedio contemplado en el artÃ ­culo 9 del Reglamento (CEE ) n ° 570/ 88 y destinado exclusivamente a la incorporaciÃ ³n en uno de los productos finales contemplados en el artÃ ­culo 4 de dicho Reglamento  Butter , ausschlieÃ lich zur Verarbeitung zu einem der in Artikel 4 der Verordnung (EWG) Nr. 570 / 88 genannten Enderzeugnisse bestimmt  Ã Ã ¿Ã Ã Ã Ã Ã ¿ ÃÃ ¿Ã ÃÃ Ã ¿Ã ¿Ã Ã ¯Ã ¶Ã µÃ Ã ±Ã ¹ Ã ±ÃÃ ¿Ã ºÃ »Ã µÃ ¹Ã Ã Ã ¹Ã ºÃ ¬ Ã ³Ã ¹Ã ± Ã Ã ·Ã ½ Ã µÃ ½Ã Ã Ã ¼Ã ¬Ã Ã Ã Ã · Ã Ã µ Ã ­Ã ½Ã ± Ã ±ÃÃ  Ã Ã ± ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ± ÃÃ ¿Ã Ã ±Ã ½Ã ±Ã Ã ­Ã Ã ¿Ã ½ ­ Ã Ã ±Ã ¹ Ã Ã Ã ¿ Ã ¬Ã Ã ¸Ã Ã ¿ 4 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 570/ 88  Mellemprodukt som omhandlet i artikel 9 i forord ­ ning (EÃF) nr . 570/ 88 udelukkende til iblanding i en af de artikel 4 i samme forordning nÃ ¦vnte fÃ ¦rdig ­ varer  Butter for incorporation exclusively into one of the products listed in Article 4 of Regulation (EEC) No 570 / 88  Zwischenerzeugnisse gemÃ ¤Ã  Artikel 9 der Verord ­ nung (EWG) Nr. 570/ 88 , ausschlieÃ lich zur Verar ­ beitung zu einem der in Artikel 4 derselben Verord ­ nung genannten Enderzeugnisse bestimmt  Beurre destinÃ © exclusivement Ã l'incorporation dans les produits finaux visÃ ©s Ã l'article 4 du rÃ ¨glement (CEE) n ° 570 / 88  Ã Ã ½Ã ´Ã ¹Ã ¬Ã ¼Ã µÃ Ã ¿ ÃÃ Ã ¿Ã Ã Ã ½ ÃÃ ¿Ã Ã ±Ã ½Ã ±Ã Ã ­Ã Ã µÃ Ã ±Ã ¹ Ã Ã Ã ¿ Ã ¬Ã Ã ¸Ã Ã ¿ 9 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸ . 570/88 Ã ºÃ ±Ã ¹ ÃÃ Ã ¿Ã ¿Ã Ã ¯Ã ¶Ã µÃ Ã ±Ã ¹ Ã ±ÃÃ ¿Ã ºÃ »Ã µÃ ¹Ã Ã Ã ¹Ã ºÃ ¬ Ã ³Ã ¹Ã ± Ã µÃ ½Ã Ã Ã ¼Ã ¬Ã Ã Ã Ã · Ã Ã µ Ã ­Ã ½Ã ± Ã ±ÃÃ  Ã Ã ± Ã Ã µÃ »Ã ¹Ã ºÃ ¬ ÃÃ Ã ¿Ã Ã Ã ½Ã Ã ± ÃÃ ¿Ã Ã ±Ã ½Ã ±Ã Ã ­Ã Ã ¿Ã ½Ã Ã ±Ã ¹ Ã Ã Ã ¿ Ã ¬Ã Ã ¸Ã Ã ¿ 4 Ã Ã ¿Ã Ã ¯Ã ´Ã ¹Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã   Burro destinato esclusivamente all incorporazione in uno dei prodotti di cui all'articolo 4 del regola ­ mento (CEE) n . 570/ 88  Boter uitsluitend bestemd voor verwerking tot een van de in artikel 4 van Verordening (EEG) nr. 570 / 88 bedoelde produkten  Intermediate product as referred to in Article 9 of Regulation (EEC) No 570 / 88 and intended solely for incorporation into one of the products listed in Article 4 of that Regulation  Manteiga destinada exclusivamente Ã incorporaÃ §Ã £o num dos produtos finais referidos no artigo 4? do Regulamento (CEE ) n? 570/ 88 .  Produit intermÃ ©diaire visÃ © Ã l'article 9 du rÃ ¨glement (CEE ) n0 570 / 88 et destinÃ © exclusivement Ã l'incor ­ No L 55 / 36 Official Journal of the European Communities 1 . 3 . 88 poration dans l'un des produits finaux visÃ ©s Ã l'article 4 du mÃ ªme rÃ ¨glement  Prodotto intermedio di cui all'articolo 9 del regolamento (CEE ) n . 570 / 88 destinato esclusivamente all'incorporazione in uno dei prodotti finali di cui all'articolo 4 dello stesso regolamento  Tussenprodukt als bedoeld in artikel 9 van Veror ­ dening (EEG) nr . 570 / 88 en uitsluitend bestemd om in een van de in artikel 4 van die verordening bedoelde eindprodukten te worden verwerkt  Produto intermÃ ©dio referido no artigo 9? do Regulamento (CEE) n? 570 / 88 e exclusivamente destinado Ã incorporaÃ §Ã £o num dos produtos finais referidos no artigo 4? do mesmo regulamento . 3 . If the establishment processes different products attracting an aid or price reduction, it must also undertake :  to keep separately the records referred to in paragraph 2 (c),  to process the said products successively. However, at the request of the establishment concerned , Member States may waive this obligation if the establishment has premises ensuring proper separation and identification of any stocks of the butter in question . 4 . Approval shall be given , respectively , with a serial number , by the Member States on whose territories the following are performed :  manufacture of the concentrated butter ,  addition to the butter of the tracers ,  incorporation into intermediate products ,  where Article 3 (b ) applies , incorporation into final products . 5 . Approval shall be withdrawn whenever the provisions of this Article are not complied with ; it may also be withdrawn if it is found that the establishment concerned has not complied with any other obligation arising from this Regulation . At the request of the establishment concerned, approval may be restored after a minimum period of six months , following a careful inspection . However , products of low density such as aerated products may be presented in closed packaging of a minimum net weight of 5 kg, without prejudice to any subpackaging. 2 . Further processing of the final products shall be permitted only if the products obtained fall within one of the tariff headings referred to in Article 4 and if no product falling within any other heading is produced at any intermediate stage of such processing . Article 11 The products referred to in Article 1 shall be processed in the Community within the following periods , calculated from the closing date for the submission of tenders in response to the individual invitation to tender fixed in accordance with Article 14 (2):  seven months for the manufacture of concentrated butter ,  three months for addition of tracers to butter ,  12 months for incorporation into final products . Article 10 1 . The manufacture of concentrated butter referred to in Article 1 (b ), the processing of butter into concentrated butter referred to in Article 5 , the addition of tracers referred to in Article 6 , the incorporation of butter and concentrated butter referred to in Article 7 and the incorporation in the intermediate products referred to in Article 9 shall be effected in approved establishments . 2 . An establishment may be approved only if: ( a ) it has suitable technical equipment the processing or incorporation capacity of which is at least 5 tonnes of butter permonth or its equivalent in concentrated butter or in intermediate products ; (b ) it has premises so designed to permit the isolation and identification of stocks , if any , of non-butter fats ; ( c ) it undertakes to keep permanent records showing the quantities and composition of fats used and the quantities, composition and butterfat content of the products obtained , and , except for establishments marketing the final products at the retail stage, the date on which the products leave the establishment and the names and addresses of their holders , supported by references to the delivery orders and invoices; and (d ) it undertakes to forward to the agency responsible for inspection referred to in Article 23 its manufacturing programme by batches , in accordance with the detailed rules determined by the Member State. Article 12 1 . The successful tenderer must: ( a ) carry out or have carried out in his name and for his account the operations related to the manufacture of concentrated butter and the addition of tracers ; (b ) keep accounts showing, for each delivery , the names and addresses of the purchasers and the corresponding 1 . 3 . 88 Official Journal of the European Communities No L 55 / 37 quantities , specifying their intended use (formula A/C or formula B or formula D ). Where the successful tenderer processes different products attracting an aid or price reduction, separate accounts must be kept in respect of each provision or each regulation ; ( c) include in each sales contract :  an obligation to comply, in cases of manufacture of intermediate products , with the conditions laid down in Article 9 ,  an obligation to comply, where appropriate, with the undertaking referred to in Article 3 (b),  an obligation of incorporation into final products , indicating the intended use (formula A/C or formula B or formula D), and within the period referred to in Article 11 ,  where appropriate , an obligation concerning the keeping of the accounts referred to at (b),  an obligation to comply with the provisions of Article 10 ;  an obligation to keep the same records as those referred to in Article 10 (2 ) (c) where products containing tracers are incorporated into final products . 2 . Where the successful tenderer is the manufacturer of the final products , he must keep the records referred to in Article 10 (2 ) (c) and forward his manufacturing programme in accordance with Article 10 (2) (d). TITLE II Tendering procedures Article 13 1 . Notice of a standing invitation to tender shall be published in the Official Journal of the European Communities at least eight days before the first closing date for the submission of tenders . Article 13 (2 ) (a) of the coldstores where the oldest butter put up for tender is stored and the corresponding quantities . Intervention agencies shall also publish updated lists at regular intervals in an appropriate form to be specified in the notices of invitation to tender provided for in Article 13 (2 ). 2 . Intervention agencies shall take the measures necessary to enable prospective tenderers to examine at their own expense , before tendering, samples of the butter for sale . 2 . The intervention agencies shall issue notices of invitation to tender , indicating in particular the closing date and address for the submission of tenders . In respect of the butter stocks which it holds , each intervention agency shall also specify : ( a ) the location of the coldstores where the butter intended for sale is held . Only the stores holding the oldest butter shall be listed ; ( b ) the quantity of butter for sale in each store , indicating separately , where appropriate , the quantity of butter of a fat content of less than 82% . Article 16 1 . Tenders , which shall be in writing, shall be submitted either by registered post or delivery by hand to the intervention agency against acknowledgement of receipt , or by any other written means of telecommunication . Tenders shall be submitted to the intervention agency holding the butter or, in the case of aid , to the intervention agency of the Member State on whose territory the addition of tracers , or , as the case may be , the manufacture of concentrated butter or the incorporation of the butter in the final products , will be carried out. 2 . Tenders relating to the sale of butter shall state: ( a ) the name and address of the tenderer; (b ) the quantity to which the tender relates , specifying the fat content of the butter where the intervention agency concerned has offered for sale butter of a fat content of less than 82 % ; (c) the intented use ( formula A/C or formula B or formula D ) and the incorporation procedure chosen , having regard to the relevant provisions of Article 3 ; Article 14 1 . During the period of validity of the standing invitation to tender , intervention agencies shall issue individual invitations to tender . 2 . The period for the submission of tenders in response to each of the individual invitations shall expire at 12 noon each second and fourth Tuesday of the month , except the fourth Tuesday in December . If the Tuesday is a public holiday, the period shall be extended to 12 noon on the following working day . Article IS 1 . Intervention agencies shall update and make available to prospective tenderers on request the list provided for in No L 55 / 38 Official Journal of the European Communities 1 . 3 . 88 renewed in respect of subsequent tenders until this arrangement is expressly terminated by the tenderer or the intervention agency, on condition that :  the original tender states that the tenderer wishes to avail himself of this provision ,  subsequent tenders make reference to this provision ( second subparagraph of Article 16 (4 ) and to the date of the original tender . 5 . No tender may be withdrawn after the closing date as specified in Article 14 (2 ) for the specific invitation to tender concerned . (d ) the price offered per 100 kg of butter having the fat content required , exclusive of internal taxes , ex coldstore , expressed in the currency of the Member State on whose territory the butter is stored; (e ) where appropriate , theMember State onwhose territory the butter is to be incorporated into the final products or the butter is to be processed into concentrated butter or tracers are to be added to the butter , or intermediate products are to be manufactured. ( f) and , where appropriate , the coldstore in which the butter is held and if desired an alternative store . Tenders relating to two or more stores , irrespective of any alternative store , shall be considered to comprise as many tenders as there are coldstores mentioned . 3 . Tenders for the grant of aid shall state : ( a ) the name and address of the tenderer; (b ) the quantity of butter or concentrated butter in respect of which aid is requested and , in the case of butter , the fat content ; (c) the intended use ( formula A/C or formula B or formula D) and the incorporation procedure chosen , having regard to the relevant provisions of Article 3 ; (d ) the proposed amount of the aid per 100 kg of butter or concentrated butter , disregarding any tracers , expressed in the currency of the Member State in which the tender is submitted ; 4 . A tender shall not be valid unless : ( a ) it relates to a single product only (awarded butter , butter or concentrated butter), having a uniform fat content ( 82 % or more, or less than 82 % ) in the case of butter, is intended for the same use ( formula A/C or formula B or formula D ) and is subject to the same incorporation procedure; (b ) it relates to at least 5 tonnes of butter or 4 tonnes of concentrated butter; however , if the quantity available in &amp; store is less , the available quantity shall constitute the minimum quantity for tender ; (c) it is accompanied by the undertaking referred to in the opening words of Article 3 and, where appropriate, the undertaking referred to in Article 3 (b ); (d ) without prejudice to Article 1 8 (4 ) , the tenderer includes a declaration to the effect that he agrees to forgo any claim as to the quality and characteristics of any butter awarded to him; (e) proof is furnished that before expiry of the period set for the submission of tenders , the tenderer has lodged the tendering security referred to in Article 17 ( 1 ) in respect of the relevant individual invitation to tender . The undertakings and declarations referred to in (c ) and (d) forwarded initially to the intervention agency shall be tacitly Article 17 1 . For the purposes of this Regulation , maintenance of the tender after the closing date for the submission of tenders and, where appropriate ,  for awarded butter, the lodging of the processing security referred to in Article 18 (2 ) and the payment of the price within the period set in Article 20 (2 ),  for the products referred to in the second paragraph of Article 1 and, where Article 3 ( a ) applies , the lodging of the processing security referred to in Article 18 (2 ) shall constitute primary requirements compliance with which shall be sanctioned by the lodging of a tendering security of 60 ECU per tonne . 2 . Tendering securities shall be lodged in the Member State in which the tender is submitted . However , if the tender states , in accordance with Article 16 (2 ) (e), that incorporation into the final products or , where appropriate , the manufacture of the concentrated butter or the addition to the butter of tracers , or the manufacture of intermediate products will be effected in a Member State other than the Member State in which the tender has been lodged, the security may be lodged with the competent authority designated by such other Member State , which shall issue to the tenderer the proof referred to in Article 16 (4 ) (e). In such cases , the intervention agency concerned shall inform the competent authority of the other Member State of the circumstances entailing release or forfeiture of the security . Article 18 1 . In the light of the tenders received in response to each individual invitation to tender and in accordance with the procedure laid down in Article 30 of Regulation (EEC) No 804 / 68 , a minimum selling price shall be fixed for the butter and a maximum amount of aid shall be fixed for the butter or concentrated butter . The price or amount thus fixed may be differentiated according to :  the intended (formula A/C or formula B or formula D),  the fat content of the butter , No L 55 / 391 . 3 . 88 Official Journal of the European Communities nevertheless be released once appropriate action has been taken under the supervision of the authorities of the Member State concerned , with the agreement of the Commission .  the incorporation procedure to be followed in accordance with Article 3 . A decision may be taken to make no award in respect of an invitation to tender , 2 . At the same time as the minimum selling price(s ) or amount(s ) of aid are fixed and undpr the same procedure , the amount(s ) of the processing security shall be fixed per 100 kilograms by reference either to the difference between the intervention price and the minimum prices or to the amounts of aid . The purpose of the processing security shall be to ensure fulfilment of the primary requirements concerning: (a ) either, for awarded butter:  the processing of the butter into concentrated butter in accordance with Article 5 and the addition, where appropriate , of tracers , or the addition of tracers to the butter, and  the incorporation of the butter or the concentrated butter to which tracers have or have not been added into the final products , (b ) or , as regards the products referred to in the second paragraph ofArticle 1 and where Article 3 ( a) is applied , incorporation into the final products . 3 . The proof required for the purposes of the release of the processing security referred to in paragraph 2 must be produced within 12 months of expiry of the period laid down in the third indent of Article 1 1 . Where the periods set in Article 1 1 are not complied with , by less than a total of 60 days , the processing security shall be forfeited at the rate of 4 ECU per tonne per day . At the end of such period , the provisions ofArticle 23 ofRegulation (EEC) No 2220 / 85 shall apply to the remaining amount . 4 . Where the primary requirements referred to in paragraph 2 ( a) are not respected within the periods laid down in Article 1 1 because the butter awarded is found to be unsuitable for consumption , the processing securites shall Article 19 1 . Tenders shall be rejected if the price offered is lower than the minimum price or if the amount of the aid proposed exceeds the maximum amount of the aid , having due regard to the intended use , the fat content of the butter in question and the incorporation procedure. 2 . Without prejudice to the provisions ofparagraph 1 , the successful tenderer shall be the tenderer offering the highest price or proposing the lowest aid amount . 3 . Under the sale procedure, if the quantity available in the store in question is not exhausted , contracts for the remaining quantity shall be awarded to the other tenderers according to the prices offered , starting with the highest price . Where the remaining quantity is less than or equal to 1 tonne, that quantity shall be offered to the successful tenderers under the same conditions as the quantities already awarded to them . Where acceptance of a tender would lead to a contract being awarded for more butter than is available at the coldstore in question, a contract shall be awarded to the tenderer concerned only in the respect of the quantity available . However , notwithstanding the provisions of Article 16 (2 ) ( f), the intervention agency shall designate other stores from which the quantity specified in the tender is to be made up . Where acceptance of two or more tenders for a same coldstore offering the same prices for the same intended uses of the butter, the same fat content and the same method of incorporation would lead to contracts being awarded in excess of the quantity available , the award shall be made by allocation of the quantity available proportionately to the quantities tendered for . However, should such an allocation lead to the award of quantities of less than 5 tonnes , the award shall be made by drawing lots . 4 . Rights and obligations arising in connection with the invitation to tender shall not be transferable . TITLE III Execution of the tendering procedure CHAPTER 1 Sales Article 20 1 . Each tenderer "shall immediately be notified by the intervention agency of the result of his participation in an individual invitation to tender. 2 . The successful tenderer shall , before the removal of the butter and within the period specified in Article 21 (2), pay the intervention agency an amount corresponding to his tender for the quantity which he intends to remove from store . 3 . Except in cases of force majeure, if the succesful tenderer has not made the payment within the specified period the tendering security referred to in Article 17(1 ) shall be forfeited and the sale shall be cancelled in respect of the remaining quantities . No L 55 /40 1 . 3 . 88Official Journal of the European Communities Article 21 1 . When the amount referred to in Article 20 (2 ) has been paid and the securites referred to in Article 18 (2 ) have been lodged the intervention agency shall issue a removal warrant indicating: (a ) the quantity in respect of which the conditions referred to above have been satisfied and the tender , identified by a serial number, to which it relates ; (b ) the coldstore where it is stored; (c ) the final date for removal of the butter; (d ) the closing date for the incorporation in the final products ; (e ) the incorporation procedure chosen , having regard to the provisions of Article 3 , and the intended use (formula A/C , formula B or formula D). 2 . The successful tenderer shall remove the butter awarded to him within 45 days of the closing date for submission of tenders . Removal may be effected by instalments . If the payment referred to in Article 20 (2 ) has been made without removal of the butter having been effected within the period referred to above , the successful tenderer shall bear the cost and risk of storing the butter with effect from the day following that referred to in paragraph 1 (c). 3 . The butter shall be handed over by the intervention agency in packages bearing, in clearly visible and legible characters , an indication of the regulation and of the intended use (formula A/C or formula B or formula D ) and of the incorporation procedure chosen by reference to the relevant provisions of Article 3 . The butter shall remain in its original packaging until the start of the incorporation operations in accordance with Article 3 . 4 . The intervention agency shall , for imperative and duly substantiated commercial reasons , authorize , under its supervision and, in compliance with the provisions of this Regulation , a change in the intended use or method of incorporating the butter, where Article 3 (b ) is applied or, prior to the addition of tracers , where Article 3 ( a ) is applied . ( a ) the amount of the aid awarded in respect of the quantity of butter or concentrated butter concerned and the tender , identified by a serial number to which it relates ; ( b ) where appropriate , the amount of the processing security ; ( c) the closing date for incorporation in the final products; (d ) the incorporation procedure chosen, having regard to the provisions of Article 3 , and the intended use (formula A/C , formula B or formula D ) without prejudice to the application, under this chapter , of the provisions of Article 21 (4 ). 3 . The aid shall not be paid to the successful tenderer unless, within 12 months of the expiry of the period specified in the third indent of Article 11 , proof has been provided : ( a ) in respect of butter:  that it has satisfied the conditions laid down in Article 1 (a), and  that is has been incorporated into the final products within the period specified in the third indent of Article 1 1 , or, where Article 3 ( a ) is applied , that the processing security referred to in Article 18 (2 ) has been lodged ; (b ) in respect of concentrated butter :  that it has been manufactured in accordance with the specifications laid down in Annex IV within the period specified in the first indent of Article 1 1 , and  that it has been incorporated into final products within the period specified in the third indent of Article 1 1 or , where Article 3 (a) is applied , that the processing security referred to in Article 18 (2 ) has been lodged . 4 . The aid shall be paid within 60 days of the proof referred to in paragraph 3 having been presented to the intervention agency and in proportion to the quantities in respect of which such proof has been provided . However, applications for the payment of the aid may be submitted only once a month in respect of a given tendering procedure . Where the periods specified in the first or third indents of Article 11 are exceeded by less than a total of 60 days , as regards the products referred to in Article 3 (b ), the aid shall be reduced by 4 ECU per tonne per day . At the end of this period, the remaining amount of the aid shall be reduced by 15% , and thereafter by 2% for each extra day . Where a subordinate obligation within the meaning of Article 20 of Regulation (EEC) No 2220 / 85 is not respected and in the absence of any specific penalty provided for under this Regulation , the aid shall be reduced by 15% . In cases offorce majeure or where an administrative inquiry concerning entitlement to the aid has been initiated , payment shall not be made until entitlement to the aid has been acknowledged . CHAPTER 2 Granting of aid Article 22 1 . Each tenderer shall immediately be notified by the intervention agency of the result of his participation in an individual invitation to tender. 2 . The successful tenderer shall be notified of the following in particular: 1 . 3 . 88 Official Journal of the European Communities No L 55 /41 TITLE IV Control Measures to in Article 12(1 ), and by detailed inspection of the aforesaid records carried out :  by sampling , where Article 3 (a ) is applied ,  for each batch , where Article 3 (b ) is applied . 3 . Checks on the use of the concentrated butter or of the butter or of the intermediate product in the final products must include at least the following: (a ) inspection of the establishments concerned shall take place on the spot, in order to check that the use to which the product is to be put as set out in the tender is being complied with , on the basis either of the records referred to in Article 10(2) (c) or of the accounts referred to in Article 12 ( 1 ) (b):  for each manufacturing batch , where Article 3 (b) is applied ,  by means of a sample , on the basis of the quantities used , where Article 3 ( a ) is applied , but at least once a month if 5 tonnes or more of butter or its equivalent are incorporated in the establishment per month . Such establishments shall forward their manufacturing programme in accordance with Article 10 (2 ) (d ). (b ) where Article 3 (b ) is applied , the checks referred to in (a ) shall be carried out at least once a month and shall be supplemented periodically by checking compliance with :  Article 1 , second paragraph , if necessary, with , where appropriate, the taking of samples ,  the conditions for the approval of the establishment,  the undertaking given under the abovementioned Article 3 (b). This provision is no longer applicable to an establishment which has not respected its undertaking . Article 23 In order to ensure compliance with this Regulation , Member States shall adopt the following control measures , the cost of which they shall bear: 1 . During the manufacture of the concentrated butter, whether or not tracers are added , or during the addition of tracers to the butter, the competent agency shall ensure on-the-spot checks on the basis of the establishment's manufacturing programme as referred to in Article 10 (2 ) (d) in such a way that each tender , as described in Article 16 , is checked at least once . Such checks shall entail the drawing of samples and shall relate in particular to the conditions of manufacture and to the quantity and composition of the product obtained by reference to the butter or cream used . The checks shall be supplemented from time to time, on the basis of the quantities processed , by detailed scrutiny and by sampling of the records referred to in Article 10 (2 ) (c ), where appropriate , of the accounts referred to in Article 12 ( 1 ) (b ) and by verification of compliance with the conditions determining approval of the establishment . 2 . Checks on the incorporation of concentrated butter or butter in intermediate products must provide at least for the following: ( a) Inspection of the establishments concerned shall take place on the spot as a function of the manufacturing programme, as referred to in Article 10 (2 ) (d), and shall be unannounced , as a function of the quantities used , but at least once a month . It shall relate in particular to the conditions in which the intermediate products are manufactured and compliance with the requirements regarding butterfat content as declared in accordance with Article 9 (a ), by means of:  scrutiny of the records provided for in Article 1 0 ( 2) ( c) in order to check the composition as declared of the manufactured products,  the taking of samples and the examination of the fats used , in order to check the composition as indicated in the abovementioned records ,  checks on the inward and outward movement of products . (b ) The inspection referred to in ( a) shall be supplemented by checks as to whether the conditions for the approval of the undertaking have been respected , as appropriate the accounts referred 4 . Where Article 3 (b) is applied , 'manufacturing batch' shall mean a quantity of products manufactured from butter or concentrated butter to which tracers have not been added, identified in relation to all or part of a tender as described in Article 16 . Where Article 3 (a ) is applied , the check referred to in point 2 (a ) and in the second indent of point 3 (a ) shall be carried out by identifying the quantities used in relation to the tenders as described in Article 16 . No L 55 /42 Official Journal of the European Communities 1 . 3 . 88 5 . However , where Article 3 ( a ) is applied , the check referred to in point 3 shall be deemed to have been carried out if the successful tenderer or , where appropriate , the vendor submits a declaration by the final user, applicable to all sales , in which the latter: The Member States shall notify the Commission , before 1 March each year in respect of the previous year , of cases where this indent is applied . This point shall apply only if the final user undertakes in writing to purchase over an annual period only a maximum quantity of 6 tonnes of butter or 5 tonnes of concentrated butter or the same quantity in intermediate products . It shall no longer apply to a final user who has not complied with his undertaking .  confirms his undertaking, as set out in the sales contract , in accordance with the third indent of Article 12 ( 1 ) ( c), to proceed to incorporation in the final products , Article 24 The products referred to in the second paragraph ofArticle 1 shall also be subject to the control referred to in Article 2 of Regulation (EEC) No 1687/76 from the beginning of the operations referred to in Article 6 and until incorporation in the final products . The special entries to be made in box 44 of the Single Administrative Document or the most appropriate boxes of the document justifying the Community character of the products or in boxes 104 , 106 and 107 of the control copy T 5 shall be those indicated in part II of the Annex to Regulation (EEC) No 1687/76 , at point 25 , under A , ( b ) or (c).  states that he is aware of the penalties he may incur if he should be found, during any checks which the public authorities may perform , not to have fulfilled the obligations he has entered into . Without prejudice to the said penalties which are or shall be laid down by the Member State concerned, a sum equal to the amount of the processing security referred to in Article 18 ( 2 ) relating to the quantities concerned shall be paid to the intervention agency . TITLE V General provisions Article 25 For the purposes of this Regulation but except as regards Articles 9 , 10 and 23 , the Belgo-Luxembourg Economic Union shall be regarded as a single Member State . Article 26 Commission Regulations (EEC) No 1687/ 76 and (EEC) No 2220 / 85 shall apply, except where otherwise specifically provided in this Regulation . The penalty for not respecting a subordinate obligation provided for in this Regulation shall be exclusive of the penalties provided for by Regulation (EEC) No 2220 / 85 . Article 28 As regards butter awarded and the products referred to in the second paragraph of Article 1 , the concentrated butter referred to in Article 5 and the products referred to in Article 9 in respect of the butterfat part , the monetary compensatory amounts applicable shall be equal to the monetary compensatory amounts fixed pursuant to Regulation (EEC) No 1677 / 85 multiplied by the coefficient given in Annex I , Part 5 of the Commission Regulation fixing the monetary compensatory amounts . Article 29 Regulations (EEC) No 262 /79 and (EEC) No 1932 / 81 are hereby repealed . References to the Regulations repealed shall be construed as references to this Regulation . Citations and references to the Articles of the said Regulation should be read in accordance with the correlation table in Annexes V and VI . Article 30 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 April 1988 to quantities tendered after that date . Article 27 The tendering security referred to in Article 17 ( 1 ), the minimum price referred to in Article 18 ( 1 ), the maximum amount of aid referred to in Article 18 ( 1 ), the processing security referred to in Article 18(2) and the price to be paid or the aid to be received by successful tenderers shall be converted into national currency at the agricultural conversion rate valid on the closing date for the submission of tenders in response to the individual invitation to tender . 1 . 3 . 88 Official Journal of the European Communities No L 55 /43 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 16 February 1988 . For the Commission Frans ANDRIESSEN Vice President No L 55 /44 Official Journal of the European Communities 1 . 3 . 88 ANNEX I Products to be incorporated per tonne of concentrated butter or of butter (First indent of Article 6 ( 1 )) The products referred to in the first indent of Article 6 ( 1 ) are the following: I. Either: ( a )  250 grams of 4-hydroxy-3-methoxybenzaldehyde obtained either from vanilla or from synthetic vanillin , or  100 grams of 4-hydroxy-3-methoxybenzaldehyde obtained exclusively from vanilla beans or integral extracts thereof ('); and (b)  1 1 kg of triglycerides of enanthic (n-heptanoic) acid , at least 95 % pure , calculated as triglycerides on the product ready for incorporation , with a maximum acid value of0,3 , a saponification number between 385 and 395 , and a 95 % minimum content of enanthic acid in the esterified acid part , or - «- 150 grams of stigmasterol (C29H4gO = A-5,22-stigmastene-3-beta-ol ), at least 95 % pure, calculated on the product ready for incorporation , or  170 grams of stigmasterol (C29H480 = A-5,22-stigmastene-3-beta-ol ) at least 85 % pure, calculated on the product ready to be incorporated , containing not more than 7,5 % brassicasterol (C28H4gO = A-5,22-ergostene-3-beta-ol) and not more than 6% sitosterol (C2 »H50O = A-5-stigmastene ­ 3-beta-ol ). II . Or : ( a ) 20 grams of ethyl ester of beta-apo-8'-carotenic acid , in the form of a compound soluble in the butterfat ; and (b)  11 kg of triglycerides of enanthic (n-heptanoic) acid , at least 95 % pure , calculated as triglycerides on the product ready for incorporation, with a maximum acid value of 0,3 , a saponification number between 385 and 395 , and a 95% minimum content of enanthic acid in the esterified acid part , or  150 grams of stigmasterol (C2 »H480 = A-5,22-stigmastene-3-beta-ol ), at least 95 % pure, calculated on the product ready for incorporation , or  170 grams of stigmasterol (C29H480 = A-5,22-stigmastene-3-beta-ol ) at least 85% pure , calculated on the product ready to be incorporated , containing not more than 7,5 % brassicasterol (C28H4&lt;0 = A-5 ,22-ergostene-3-beta-ol) and not more than 6% sitosterol (C29H50O = A-5-stigmastene ­ 3-beta-ol). III . Or: (a) 250 kg of refined granulated or powdered sugar; and (b)  11 kg of triglycerides of enanthic (n-heptanoic) acid, at least 95 % pure , calculated as triglycerides on the product ready to be incorporated, with a maximum acid value of 0,3 , a saponification number between 385 and 395 , and a 95 % minimum content of enanthic acid in the esterified acid part ( 2 ), or  150 grams of stigmasterol (C29H480 = A-5,22-stigmastene-3-beta-ol) at least 95 % pure, calculated on the product ready for incorporation (*), (') The method of analysis by means ofwhich compliance with this provision is checked is to be the method applied by the official agencies of the Member State in which processing into finished products takes place . ( 2 ) In this case, the final product will have a minimum fat content of 79,1 % . 1 . 3 . 88 Official Journal of the European Communities No L 55 /45 or  170 grams of stigmasterol (C2,H4lO = A-5,22-stigmastene-3-beta-ol ) at least 85% pure , calculated on the product ready to be incorporated , containing not more than 7,5% brassicasterol (C2 «H4 «0 = A-5,22-ergostene-3-beta-ol ) and not more than 6% sitosterol (C29Hs0O = A-5-stigmastene ­ 3-beta-ol ). No L 55 /46 1 . 3 . 88Official Journal of the European Communities ANNEX II Products to be incorporated per tonne of concentrated butter or of butter (Second indent of Article 6 ( 1 )) The products referred to in the second indent of Article 6 ( 1 ) are the following: I. Either : (a )  250 grams of 4-hydroxy-3-methoxybenzaldehyde obtained either from vanilla or from synthetic vanillin, or  100 grams of 4-hydroxy-3-methoxybenzaldehyde obtained exclusively from vanilla beans or integral extracts thereof ('); and (b ) 600 grams of a compound containing at least 90 % of sitosterol and in particular 80% of beta-sitosterol (C29H50O = A-5-stigmastene-3-beta-ol), as well as a maximum of 9% of campesterol (C2JH4 »0 = A-5-ergostene-3-beta-ol ) and 1% of other sterols in traces , including stigmasterol (C29H480 = A-5,22 ­ stigmastene-3-beta-ol ) (2). II . Or: ( a ) 20 grams of ethyl ester of beta-apo-8'-carotenic acid, in the form of a compound soluble in the butterfat; and (b ) 600 grams of a compound containing at least 90% of sitosterol , and in particular 80 % of beta-sitosterol (C2,Hs0O = A-5-stigmastene-3-beta-ol), as well as a maximum 9% of campesterol (C28H480 = A-5-ergostene-3-beta-ol ) and 1% of other sterols in traces including stigmasterol (C29H480 = A-5,22 ­ stigmastene-3-beta-ol ) ( 2 ). III . Or : ( a ) 250 kg of refined granulated or powdered sugar; and (b) 600 grams of a compound containing at least 90% of sitosterol and in particular 80 % of beta-sitosterol (C29H50O = A-5-stigmastene-3-beta-ol), as well as a maximum 9% of campesterol (C28H480 = A-5-ergostene-3-beta-ol ) and 1 % of other sterols in traces, including stigmasterol (C2 »H4GO = A-5,22-stigmastene-3-beta-ol). ( 1 ) The method of analysis by means ofwhich compliance with this provision is checked is to be the method applied by the official agencies of the Member State in which processing into finished products takes place. (*) In this case , the final product will have a minimum fat content of 79,8% . No L 55 /471 . 3 . 88 Official Journal of the European Communities ANNEX III Products to be incorporated per tonne of concentrated butter or of butter (Third indent of Article 6 ( 1 ) The products referred to in the third indent of Article 6 ( 1 ) are the following: I. Either: (a ) 20 grams of ethyl ester of beta-apo-8'-carotenic acid, in the form of a compound soluble in the butterfat; and (b)  11 kg of triglycerides of enanthic (n-heptanoic) acid, at least 95 % pure , calculated as triglycerides on the product ready for incorporation , with a maximum acid value of 0,3 , a saponification number between 385 and 395 , and a 95 % minimum content of enanthic .acid in the esterified acid part , or  150 grams of stigmasterol (C29H48O = A-5,22-stigmastene-3-beta-ol ), at least 95 % pure, calculated on the product ready for incorporation , or  170 grams of stigmasterol (C29H480 = A-5,22-stigmastene-3-beta-ol ) at least 85% pure , calculated on the product ready to be incorporated, containing not more than 7,5% brassi ­ casterol (C28H460 = A-5,22-ergostene-3-beta-ol) and not more than 6% sitosterol (C2 »HJOO = A-5-stigmastene-3-beta-ol ). II . Or : ( a ) Compounds responsible for the aroma of one or more flavourings in the form of oils or oleoresins, e.g. onion oil , garlic iol , tarragon oil , etc., in such quantities that their flavour can be perceived after dilution of the concentrated butter and marked with a neutral oil in the proportion of 1 : 20 in accordance with the principle of the proposal for Draft International Standard ISO/TC 34 /SC 12 N 150; and (b )  11 kg of triglycerides of enanthic (n-heptanoic) acid, at least 95 % pure , calculated as triglycerides on the product ready for incorporation , with a maximum acid value of 0,3 , a saponification number between 385 and 395 , and a 95% minimum content of enanthic acid in the esterified acid part , or  150 grams of stigmasterol (C29H480 = A-5,22-stigmastene-3-beta-ol ), at least 95 % pure, calculated on the product ready for incorporation , or  170 grams of stigmasterol (C29H480 = A-5,22-stigmastene-3-beta-ol) at least 85 % pure, calculated on the product ready to be incorporated , containing not more than 7,5 % brassicasterol (C28H4S0 = A-5,22-ergostene-3-beta-ol ) and not more than 6% sitosterol (CMH JOO = A-5-stigmastene-3-beta-ol ). III . Or (a)  500 grams of thymol (5-methyl-2-isopropyl-l-phenol = C JOHMO), at least 99% pure , or  500 grams of eugenol (4-allyl-2-methoxyphenol = C I 0H I 2O2), at least 99% pure, or  10 grams of capsaicin ( fr&lt;z «5-8-methyl-N-vanillyI-6-nonenamide Ci gH27NC&gt;3 ) in the oleoresin of capsicum; and (b)  11 kg of triglycerides of enanthic (n-heptanoic) acid, at least 95 % pure , calculated as triglycerides on the product ready for incorporation , with a maximum acid value of 0,3 , a saponification number between 385 and 395 , and a 95% minimum content of enanthic acid in the esterified acid part , or  150 grams of stigmasterol (C29H480 = A-5,22-stigmastene-3-beta-ol ), at least 95 % pure, calculated on the product ready for incorporation, 1 . 3 . 88No L 55 /48 Official Journal of the European Communities or  170 grams of stigmasterol (C2 »H480) = A-5,22-stigmastene-3-beta-ol ) at least 85 % pure, calculated on the product ready to be incorporated , containing not more than 7,5 % brassicasterol (C28H4&lt;0 = A-5,22-ergostene-3-beta-ol ) and not more than 6% sitosterol (C29HJ0O = A-5-stigmastene-3-beta-ol). ANNEX IV Quality requirements for pure concentrated butter Milk fat content : minimum 99,8 % Moisture content and non-milk fat constituents : maximum 0,2% Free fatty acids : maximum 0,35 % (expressed as oleic acid) Perioxide number : maximum 0,5 (in milliequivalents of active oxygen per kg) Flavour : fresh Smell : absence of extraneous odours Neutralizing agents , antioxidants and preservatives: absent No L 55 /491 . 3 . 88 Official Journal of the European Communities ANNEX V Correlation table Regulation (EEC) No 262/79 This Regulation Article 1 Article 1 Article 2 Article 2 Article 3 Article 3 Article 4 Article 4 Article 5 Article 5  Article 6  Article 7 Article 6 Article 8 Article 7 Article 9 Article 8 Article 10 Article 9 Article 11 Article 10 Article 12 Article 10a  Article 11 Article 13 Article 12 Article 14 Article 13 Article 15 Article 14 Article 16 Article 15 Article 17 Article 16 Article 18 Article 17 Article 19 Article 18 Article 20 Article 19 Article 21 Article 20 Article 22 Article 21  Article 22  Article 23   Article 23  Article 24  Article 25  Article 26  Article 27 Article 24 Article 28 Article 25 Article 29 Article 26 Article 30 1 . 3 . 88No L 55 /50 Official Journal of the European Communities ANNEX VI Correlation table Regulation (EEC) No 1932/ 81 This Regulation Article 1 ( 1 ) and (2) Article 1 Article 1 (3 ) Article 2 Article 2 ( 1 ) Article 3 Article 2 (2 ) Article 11 Article 2 (3 ) Article 8  Article 10 Article 3 Article 13 Article 4 Article 14 Article 5 Article 16 Article 6 Article 17 Article 7 Article 18 Article 8 Article 19 Article 9 Article 20 Article 10 Article 23 Article 11 Article 22 Article 12  Article 13 Article 28 Article 14 Article 30